


Exhibit 10.84

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made as of the 30th day of October, 2013, by and
between SELECT MEDICAL CORPORATION, a Delaware corporation (the “Company”), and
THOMAS A. SCULLY, an individual (“Consultant”).

 

WITNESSETH:

 

WHEREAS, the Company desires the services of Consultant, and Consultant is
willing to be engaged by the Company in a consulting capacity as an independent
contractor, upon and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Engagement.  The Company hereby engages
Consultant, and Consultant hereby accepts such engagement, on and subject to the
terms and conditions set forth herein, to serve the Company in a consulting
capacity.

 

2.                                      Term.  The period of service of
Consultant to the Company will be for a term of two years commencing on
October 31, 2013 and ending on October 30, 2015 (the “Consulting Period”). 
Notwithstanding the foregoing, either party hereto may terminate this Agreement
at any time, without cause, after giving the other party hereto ten (10) days’
prior written notice of such decision.

 

3.                                      Duties.

 

(a)  Subject to the terms and conditions hereinafter provided, the Company
engages Consultant to provide consulting services related to government and
regulatory matters and strategies.  During the term of this Agreement,
Consultant shall report to either the Executive Chairman or the Chief Executive
Officer of the Company.  If agreed upon between the Company and Consultant,
Consultant will perform such additional or different duties and services
appropriate to Consultant’s abilities.  Consultant shall at all times comply
with, and be subject to, such reasonable policies, procedures, rules and
regulations as the Company may establish from time to time.

 

(b)  During the Consulting Period, Consultant shall use his best efforts to
preserve and promote the name, reputation and business of the Company. 
Consultant agrees that at all times during and after the Consulting Period he
shall take no action which would adversely affect the name, reputation or
business of the Company.

 

4.                                      Compensation.  As compensation for the
consulting services rendered hereunder, the Company agrees to cause 100,000
shares of restricted common stock of Select Medical

 

--------------------------------------------------------------------------------


 

Holdings Corporation (“Holdings”) to be issued to the Consultant, such shares to
vest 50% on October 30, 2014 and 50% on October 30, 2015, provided that this
Agreement remains in effect on such date.  The terms and conditions of such
grant of restricted common stock will be subject to the 2011 Equity Incentive
Plan, as amended, and that certain Restricted Stock Award Agreement between the
Consultant and Holdings, dated of even date herewith.

 

5.                                      Expenses. All reasonable and customary
travel expenses incurred by Consultant in performance of the services required
by this Agreement, including, but not by way of limitation, all related
out-of-pocket expenses, shall be reimbursed promptly by the Company upon
appropriate documentation by Consultant.

 

6.                                      Confidentiality.  Consultant covenants
and agrees that he will not, to the detriment of the Company, at any time during
or after the termination of the Consulting Period, reveal, divulge or make known
to any person (other than the Company or its officers, employees or agents who
need to know such information, or as a result of legal process) or use for his
own account or the account of any other person any confidential or proprietary
records, data, trade secrets, customer lists or any other confidential or
proprietary information whatsoever (the “Confidential Information”) used by the
Company and made known (whether or not with the knowledge and permission of the
Company, and whether or not developed, devised or otherwise created in whole or
in part by the efforts of Consultant) to Consultant by reason of his association
with the Company. Consultant further covenants and agrees that he shall retain
all such knowledge and information which he shall acquire or develop respecting
such Confidential Information in trust for the sole benefit of the Company and
its successors and assigns.

 

7.                                      Independent Contractor; Limitations on
Authority.  In the performance of the duties and obligations imposed under this
Agreement, it is mutually understood and agreed that Consultant is at all times
acting and performing as an independent contractor.  It is agreed by the parties
hereto that no act or inaction of Consultant shall be construed to make or
render Consultant the agent, employee or servant of the Company.  Consultant
shall have no authority to bind the Company by or to any obligation, agreement,
promise or representation without first obtaining the Company’s prior written
approval.

 

8.                                      Taxes.  Consultant will assume full
responsibility for payment of federal, state and local taxes, contributions
required under Social Security and any other taxes imposed with respect to his
receipt of compensation hereunder.  Consultant agrees to fully indemnify and
hold the Company harmless with respect to any claims, assessments, suits,
expenses (including, but not limited to reasonable attorneys’ fees) damages,
settlements or losses incurred by or threatened against the Company which arise
as a result of any taxing authority alleging liability on the part of the
Company for any such taxes.

 

9.                                      Entire Agreement. This agreement sets
forth the entire agreement and understanding between the Company and you and
shall supersede all prior agreements, documents or discussions with respect to
the matters herein covered.

 

2

--------------------------------------------------------------------------------


 

10.                               Section Headings. The Section headings of this
Agreement are for convenience of reference only and shall not limit or define
the text thereof.

 

11.                               Severability. In the event that any one or
more of the provisions of this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected thereby.

 

12.                               Notices.  All notices and other communications
which are required or permitted hereunder shall be in writing and shall be
sufficient if mailed by registered or certified mail, postage prepaid to the
following addresses:

 

If to Consultant:

 

Thomas A. Scully

c/o Welsh Carson Anderson & Stowe

320 Park Avenue

25th Floor

New York, NY  10022-6815

 

If to the Company:

 

Select Medical Corporation

4714 Gettysburg Road

Mechanicsburg, PA  17055

Attention: General Counsel

 

or such other address as any party hereto shall have specified by notice in
writing to the other party hereto. All such notices and communications shall be
deemed to have been received on the date of delivery thereof or the third
business day after the mailing thereof, whichever is earlier.

 

13.                               Amendments and Waivers. This Agreement may not
be modified or amended except by an instrument or instruments in writing signed
by the party against whom enforcement or any such modification or amendment is
sought.  Either party hereto may, by an instrument in writing, waive compliance
by the other party with any term or provision of this Agreement on the part of
such other party hereto to be performed or complied with. The waiver by any
party hereto of a breach of any term or provision of this Agreement shall not be
construed as a waiver of any subsequent or other breach, whether or not similar
to the breach waived.

 

14.                               Counterparts. This Agreement may be executed
in one or more counterparts and all such counterparts so executed shall
constitute an original agreement binding on all the parties but together shall
constitute but one instrument.

 

15.                               Successors. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs and legal representatives.

 

3

--------------------------------------------------------------------------------


 

Consultant may not assign Consultant’s rights or interest in this Agreement, and
any purported assignment by Consultant in violation hereof shall be null and
void.

 

16.                               Governing Law. This Agreement shall be
construed and governed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to the conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, Consultant and the Company have executed this Agreement on
the date first above set forth.

 

 

 

The Company:

 

 

 

SELECT MEDICAL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Robert A. Ortenzio

 

 

Robert A. Ortenzio,

 

 

Chief Executive Officer

 

 

 

Consultant:

 

 

 

 

 

/s/ Thomas A. Scullt

 

 

Thomas A. Scully

 

4

--------------------------------------------------------------------------------
